Citation Nr: 0106820	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for Crohn's disease, 
postoperative small bowel resection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to March 
1988.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Crohn's disease, postoperative small bowel resection, is 
etiologically related to the veteran's first period of active 
military duty.


CONCLUSION OF LAW

Crohn's disease, postoperative small bowel resection, was 
incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991, as amended by the Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Generally, a grant of service connection requires 
that the veteran offer competent medical evidence of a 
current diagnosis, an injury or disease incurred during 
active duty, and a nexus or link between them.  The veteran 
need not offer a preponderance of evidence; rather, the 
evidence must be in equipoise for a grant of service 
connection to be warranted.  The veteran in this case has 
indicated that he had symptoms of Crohn's disease during 
active duty, and the recently submitted service medical 
records to corroborate his statements.

According to the newly acquired service medical records, the 
veteran began having abdominal cramping pain and diarrhea in 
June 1986 during active duty.  He reported to the hospital, 
and the examiner noted that prior workups had been negative 
except for a small bowel follow through showing "equivocal 
Crohn's disease."  The final diagnosis was irritable bowel 
syndrome with a history of abnormal small bowel follow 
through.  The veteran again reported to the infirmary in 
October 1986.  He was in acute distress because of cramps.  
The examiner's initial impression was Crohn's disease.  A 
colonoscopy was then performed, but the veteran's symptoms 
eventually resolved.  He was discharged and returned to duty.

The inservice evidence does not by itself establish that the 
veteran had the onset of Crohn's disease during active duty.  
On the other hand, current evidence shows that the veteran 
now has Crohn's disease.  For example, a treatment record 
from Richard F. Cooper, M.D., shows that a diagnosis for 
Crohn's disease was rendered in May 1997.  Thus, the veteran 
has presented two of the required elements to warrant 
entitlement to service connection for the claimed condition; 
now he must present evidence of an etiological relationship 
with active duty.

The Board in this case has concluded that he has indeed 
presented enough evidence.  In this regard, the record 
includes a June 1999 letter from Paul M. Doorhgazi, M.D.  Dr. 
Doorhgazi stated that it was his "medical opinion that more 
likely than not that [the veteran's] Crohn's disease first 
manifested itself in 1987, approximately."  The veteran was 
serving on active duty during that time.  Dr. Doorhgazi also 
indicated that the disease was elevated while the veteran was 
in the military, and that there was a 10-year history of 
symptoms.  Moreover, the record contains a May 1999 statement 
from Richard M. Cherpak, M.D., to the effect that it was 
difficult with a reasonable degree of accuracy to assess 
retrospectively whether the veteran's onset of Crohn's 
disease was in 1986 without objective data (the veteran's 
service medical records had not been located at that time).  
Dr. Cherpak further stated, however, that it was his 
suspicion that the veteran "likely" had begun developing a 
bowel disability at that time.  

In light of all of the evidence, the Board concludes that 
service connection is warranted for Crohn's disease.  The 
record establishes that the veteran currently has Crohn's 
disease.  The service medical records show that it was 
suspected during service, and the record now includes nexus 
evidence of a connection with active duty.  There is no 
evidence against the claim.  The veteran's claim is therefore 
granted, as service connection for Crohn's disease is shown 
to be warranted.


ORDER

Service connection for Crohn's disease, postoperative small 
bowel resection, is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

